133 F.3d 1140
Medicare & Medicaid Guide P 45,984,98 Daily Journal D.A.R. 395PRACTICE MANAGEMENT INFORMATION CORPORATION, a CaliforniaCorporation, Plaintiff-Appellant,v.The AMERICAN MEDICAL ASSOCIATION, an Illinois nonprofitcorporation, Defendant-Appellee.
No. 94-56774.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 7, 1995.Submission Vacated June 18, 1996.Resubmitted Sept. 13, 1996.Decided Aug. 6, 1997.Amended Jan. 9, 1998.

Joseph R. Re, Knobbe, Martens, Olson & Bear, Newport Beach, California, for plaintiff-appellant.
Jack Bierig, Sidley & Austin, Chicago, Illinois, for defendant-appellee.
Maureen Brodoff, National Fire Protection Association, Quincy, Massachusetts, for amici.
Before:  BROWNING, NORRIS, and REINHARDT, Circuit Judges.

ORDER

1
The opinion filed on August 6, 1997, 121 F.3d 516, is amended as follows:


2
(1) The second sentence in the last paragraph of Section III is stricken, and the third sentence is amended to read:  "Because the AMA did not lobby HCFA to adopt the CPT, the AMA's First Amendment right to petition the government is not at stake."  121 F.3d 516, 521 (9th Cir.1997).


3
(2) The words "on its copyright misuse claim" are added to the last sentence of the opinion.  121 F.3d at 521.